    Case 3:21-cv-00129-L-MSB Document 6 Filed 03/01/21 PageID.22 Page 1 of 2



1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10

11       ROBERT FRUMKES, an                  ) Case No.: 21-cv-00129-L-MSB
         individual,                         )
12                                           ) ORDER ON JOINT MOTION [DOC
                                  Plaintiff, )
13                                           ) NO. 5]
         vs.                                 )
14                                           )
         TESLA INC., a Delaware              )
15       Corporation, d/b/a TESLA            )
         MOTORS INC,                         )
16                                           )
                                Defendant. )
17                                           )
                                             )
18

19
              Pending before the Court is Joint Motion Regarding Arbitration. (Doc. No.
20
        5 (“Joint Motion”)). Prior to filing the pending Joint Motion, Defendant Tesla,
21
        Inc., obtained a hearing date for a motion to compel arbitration set for March 29,
22
        2021. Pursuant to the Joint Motion, the parties agree that this entire action,
23
        including any defenses, should be resolved by binding arbitration conducted by the
24
        American Arbitration Association based on the arbitration provision in the Motor
25
        Vehicle Purchase Agreement for the vehicle that is the subject of the above-titled
26
        action. The parties request to stay this action pending arbitration pursuant to 9
27
        U.S.C. sect. 3. Notwithstanding the language of 9 U.S.C. sect. 3, a district court
28
        may either stay the action or dismiss it outright when, as here, all the claims raised

                                                  1                     21-cv-00129-L-MSB
    Case 3:21-cv-00129-L-MSB Document 6 Filed 03/01/21 PageID.23 Page 2 of 2



1
        in the action are subject to arbitration. Johnmohammadi v. Bloomingdale’s, Inc.,

2
        755 F.3d 1072, 1074 (9th Cir. 2014).

3
              Based on the foregoing, it is hereby ordered:

4
           1. This entire action and all claims asserted therein are hereby ordered to

5             binding arbitration.

6          2. The hearing on Defendant’s motion to compel arbitration, set for March 29,

7             2021, is VACATED.

8          3. This action is dismissed without prejudice.

9          4. This Order does not preclude either party from returning to court to confirm,

10            vacate, or modify the arbitration award as provided in 9 U.S.C. sect. 1 et seq.

11      IT IS SO ORDERED.

12

13      Dated: March 1, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                 2                    21-cv-00129-L-MSB
